Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.    This communication is an Examiner’s reasons for allowance in response to application filed on 9/5/18, assigned serial 16/122580 and title “Method and system for dynamic configuration of multiprocessor system”.
The prior art submitted on 10/14/20 and 2/9/21 has been considered.
The Terminal disclaimer submitted on 10/12/20 has been approved.
2.    The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. Thus, it is found that the application is now in condition for allowance.
As per claims 1 and 10, the prior art of record does not disclose a processing system and method, comprising a display processor connected a network and configured in a language to implement instructions for devices and applications used in the network, wherein the instructions control and monitor an application 
Claims 1-18, are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DALENA TRAN/          Primary Examiner, Art Unit 3664